Case: 14-20206      Document: 00513012788         Page: 1    Date Filed: 04/21/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit


                                    No. 14-20206
                                                                             FILED
                                                                         April 21, 2015
                                 Conference Calendar
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JUAN BAUTISTA GARCIA-ZELAYA, also known as Jose Garcia, also known
as Juan B. Garcia, also known as Juan Bautista Garcia Zelaya,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:13-CR-569-1


Before REAVLEY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Juan Bautista Garcia-Zelaya
raises an argument that he concedes is foreclosed by United States v. Morales-
Mota, 704 F.3d 410, 412 (5th Cir. 2013). In Morales-Mota, 704 F.3d at 412, we
rejected the argument that the Texas offense of “burglary of a habitation” is
broader than the generic, contemporary definition of “burglary of a dwelling”



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-20206    Document: 00513012788    Page: 2   Date Filed: 04/21/2015


                                No. 14-20206

under U.S.S.G. § 2L1.2(b)(1)(A)(ii) because it defines the “owner” of a
habitation as a person with a “greater right to possession of the property than
the actor.” Accordingly, the unopposed motion for summary disposition is
GRANTED, and the judgment of the district court is AFFIRMED.




                                      2